United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2479
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jimmy J. Bowman,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 25, 2006
                                Filed: November 8, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Jimmy J. Bowman guilty of conspiring to commit a bank robbery
and to use and carry a firearm during and in relation to a crime of violence, in
violation of 18 U.S.C. §§ 2, 924(c), and 2113(a); attempting to commit a bank robbery
during which a person was assaulted or had his life put in jeopardy by the use of a
dangerous weapon, in violation of 18 U.S.C. §§ 2 and 2113(d); using or carrying a
firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 2
and 924(c); and being a felon in possession of ammunition, in violation of 18 U.S.C.
§ 922(g)(1). The district court1 sentenced him to a total of 192 months in prison and
5 years of supervised release.

       On appeal, Bowman’s counsel initially moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the
evidence for his convictions. On June 8, 2006, after reviewing the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we denied the
withdrawal motion and ordered the attorneys to brief one issue: “is the evidence
sufficient to support Bowman’s conviction for using or carrying a firearm during and
in relation to a crime of violence, in violation of 18 U.S.C. §§ 2 and 924(c)?” Having
reviewed the briefs on that issue as well as the rest of the record, we now affirm.

       In reviewing a challenge to the sufficiency of the evidence, we must view the
evidence in the light most favorable to the verdict, draw all reasonable inferences in
favor of the verdict, and reverse only if no reasonable jury could find the defendant
guilty beyond a reasonable doubt. See United States v. Spears, 454 F.3d 830, 832 (8th
Cir. 2006).

       Bowman argues only one firearm was used or carried during the bank robbery,
and that firearm cannot serve as the basis for the conviction because it was an antique.
We reject this argument. Although the majority of the witnesses testified that only
one firearm was present, one witness–the bank janitor–testified that he thought he saw
two firearms. While the janitor had equivocated in the past about how many firearms
were involved, “the jury has sole responsibility for resolving conflicts or
contradictions in testimony, and we must resolve credibility issues in favor of the
verdict.” Id.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                          -2-
      Having concluded that the evidence sufficiently supported Bowman's
convictions, we affirm the judgment of the district court.
                       ______________________________




                                  -3-